Title: From John Adams to the President of Congress, No. 80, 5 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 5 June 1780. RC (PCC, No. 84, II, f. 102–105). LbC in John Thaxter’s hand (Adams Papers notations by Thaxter: “18th June 1780. This day delivered Mr. Hall of Virginia Nos. 79 & 80 to go by the Way of Amsterdam—also two Packets of newspapers and several private Letters.”; “June 23d. 1780. This day Mr. Adams delivered to Drs. Boush and Lewis of Virginia at their Hotel the duplicates from No. 10. to No. 80 inclusive, to go by the Buckskin Capt. Jones from Bordeaux. NB. the aforesaid Duplicates with the Duplicate of No. 81 and the Originals Nos. 82, 83, 84, 85, and 86 were put up in one packet.” This is the final letter to the president of Congress copied into Lb/JA/10 (Adams Papers, Microfilms, Reel No. 98). For information regarding this Letterbook, see part 2 of the Introduction: “John Adams and His Letterbooks” (above). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:767– 769.
     In this letter, read in Congress on 25 Sept., John Adams provided a series of news accounts published in the Courier de l’Europe regarding British naval operations. The news from Torbay, Plymouth, and Portsmouth included frequent but erroneous reports of the sailing of Graves’ and Walsingham’s fleets, which had made those forces “real objects of Humour.” Adams also included accounts from St. Petersburg and Hamburg on the operations of the Russian and Swedish navies in support of armed neutrality. Finally, he provided translations of petitions from Amsterdam grain merchants to the States General of the Netherlands and to the Provincial States of Holland and West Friesland calling, as had earlier petitions (to the president of Congress, 2 June, No. 78, calendared, above), for the earliest possible implementation of measures to protect Dutch vessels from the depredations of belligerent warships.
    